J. SPENCER BELL, Circuit Judge:
The plaintiffs, Negro school teachers and their professional association, brought this class action seeking an injunction against the racially discriminatory policies and practices of the School Board of the City of Hendersonville.1 The district court dismissed their complaint and denied them injunctive relief. We reverse and remand.
Prior to the school year 1964-1965 the school system of Hendersonville consisted of three “white” and one consolidated Negro schools. In that year some pupil desegregation occurred on a freedom of choice basis as the result of litigation by the Negroes, but faculties remained rigidly segregated. There were approximately 81 white teachers employed at the three white schools and 24 Negro teachers at the. consolidated Negro school. At the end of this school year the Negro enrollment dropped from 498 to 281 because 217 Negro students who had attended the consolidated Negro school from adjoining counties were by court order integrated into their respective county schools. For the school year 1965-1966, the Board abandoned its freedom of choice plan and integrated the remaining Negro pupils into the Hendersonville system on a single geographical zone basis. For this year the number of teacher jobs in the system was reduced by five. Of the twenty-four Negro teachers in the system only eight were offered re-employment for the year 1965-1966, although every white teacher who indicated the desire was re-employed together with 14 new white teachers, all of whom were without previous experience. In May of 1965, before he knew how many vacancies would exist for the next year, the superintendent advised the Negro teachers which ones would be retained. Acting on the assumption that their jobs had gone out of existence because of the withdrawal of the 217 Negro pupils, he recommended that the School Board retain only the number of seven Negro teachers which was the approximate “pro rata” allotment based upon the number of the remaining Negro pupils under the North Carolina teacher-pupil ratio. On cross-examination of the superintendent, the School Board’s attorney brought out that he and the superintendent had discussed the problem and concluded that the Negro pupils should have “adequate representation at the teacher level.” In its answer the School Board unequivocally disclosed its view of the matter by stating that the Negro teachers had “lost their jobs as a result of the social progress of integration.”
In its opinion, the district court, after reciting the above facts, asked itself the question whether this “startling decimation of Negro teachers” — from 24 to 8 —raises such an inference of racial discrimination as to place upon the defendants the burden of proof to the contrary. After concluding that no inference of *191discrimination whatsoever is raised by these facts, the court adds that the plaintiffs’ argument is reduced solely to the contention “that it is impossible that sixteen out of twenty-four Negro applicants (two-thirds) should be found inferior to white applicants with respect to qualifications for teaching.” The court then proceeded to reject this argument as having no foundation in logic or law, and concluded that the plaintiffs had the burden of persuading it with respect to each individual teacher that he or she was not re-employed for discriminatory reasons. The court then reviewed the “reasons” offered by the superintendent for his failure to re-employ each of the Negro teachers and found that they were valid non-discriminatory reasons. We will not undertake to review the individual cases. It is clear from the record that the superintendent made all the decisions both as to the number and the identity of the Negro teachers to be re-employed. His acts were routinely ratified by the Board.
The school superintendent testified that he made the effective decision of all employment contracts; that he considered the principals’ reports, but acted upon his own “personal preference” based upon the principals’ reports, since he did not have the opportunity for firsthand observation. The report submitted by the principal of the Negro school was the only report submitted in writing. It was extremely elaborate and meticulous, listing, with respect to each teacher, such qualifications as: personality, philosophy, reputation, general appearance, physical defects, attitude, speech, optimism, love for children, age group in which interested, whether the principal wanted the teacher in his school, sense of humor, ability to discipline children, reaction of pupils and parents to teacher, and the principal’s general appraisal of the teacher. On the other hand, the white principals’ reports were oral, they could not remember details with respect to individual teachers, indeed one testified that he was not required to appraise his teachers but had done so voluntarily, and none testified that their reports attempted a comparative rating of their teachers. In short the Negro principal’s report clearly reflected the knowledge that the number of Negro teachers was to be drastically reduced; consequently his teachers were graded comparatively while those of the white principals were used only to eliminate those teachers who, in the opinion of the principal or the superintendent, fell below a minimum standard. The informal oral reports made by the white principal furnished no basis whatsoever for any objective rating of their teachers either within each school or within the system or with new applicants. While the superintendent contended that his decisions were not adversely influenced by the far more detailed and critical report of the Negro principal, he did not hesitate to use the adverse aspects of that report to justify his decisions in his testimony before the court. Thus he employed some Negroes because of a favorable recommendation by the principal but refused to employ others who had received equally favorable recommendations. Low N.T.E. scores were offered to justify failure to hire some teachers with years of experience although many teachers, both white and Negro, had never been required to take the tests. Seniority was of no help. In the case of one teacher with 39 years experience, her age was cited as a reason for refusal to hire, notwithstanding the fact that 9 white teachers with from 35 to 41 years of experience were retained. In a number of cases the Negro teacher’s qualifications were compared unfavorably in one aspect or another with those of a new teacher who was hired to fill the vacancy, although no white teacher who desired to remain was required to pass this test. Thus, in the case of one Negro teacher the defendants, made no attempt to show that she was other than a very good and competent teacher; the record evidenced no objective reason to support the failure to reemploy her, but the superintendent had *192simply concluded that three other teachers were better. Nevertheless the court, reviewing the above facts and conceding that his judgment would have been different, refused to substitute his judgment for the professional judgment of the superintendent. Reiterating that the burden was on the plaintiffs to prove that the defendants had acted discriminatorily and in bad faith, the court concluded that they had failed to carry this burden and dismissed the case.
Patent upon the face of this record is the erroneous premise that when the 217 Negro pupils departed and the all Negro consolidated school was abolished, the Negro teachers lost their jobs and that they, therefore, stood in the position of new applicants. The Board’s conduct involved four errors of law. First, the mandate of Brown v. Board of Education, 347 U.S. 483, 74 S.Ct. 686, 98 L.Ed. 873 (1954), forbids the consideration of race in faculty selection just as it forbids it in pupil placement. See Wheeler v. Durham City Board of Education, 346 F.2d 768, 773 (4 Cir. 1965). Thus the reduction in the number of Negro pupils did not justify a corresponding reduction in the number of Negro teachers. Franklin v. County School Board of Giles County, 360 F.2d 325 (4 Cir. 1966). Second, the Negro school teachers were public employees who could not be discriminated against on account of their race with respect to their retention in the system. Johnson v. Branch, 364 F.2d 177 (4 Cir. 1966), and cases therein cited, wherein the court discussed the North Carolina law respecting teacher contracts and the right of renewal. White teachers who met the minimum standards and desired to retain their jobs were not required to stand comparison with new applicants or with other teachers in the system. Consequently the Negro teachers who desired to remain should not have been put to such a test. In Franklin v. County School Board of Giles County, 242 F.Supp. 371 (W.D.Va. 1965), reversed as to remedy, 360 F.2d 325 (4 Cir. 1966), which involved the closing of a Negro school and the subsequent failure to re-employ the Negro teachers under circumstances very similar to this case, the court said:
“In view of the pre-existing policy, [a policy of treating all the teachers in the school district as a homogeneous faculty so that when a school was closed, its teachers were retained on an equal basis with all the other teachers in the system.] I believe that the Superintendent’s stated policy with regard to these plaintiffs, i. e., to evaluate their right to continued employment in terms of the vacancies then existing in the other schools in the system rather than by comparison of their effectiveness with the other teachers in the system was too restrictive and its use in this particular instance resulted in a discrimination against these individuals.” (Emphasis in original.) At 374.
Finally, the test itself was too subjective 2 to withstand scrutiny in the face of the long history of racial discrimination in the community and the failure of the public school system to desegregate in compliance with the mandate of Brown until forced to do so by litigation. In this background, the sudden disproportionate decimation in the ranks of the Negro teachers did raise an inference of discrimination which thrust upon the School Board the burden of justifying its conduct by clear and convincing evidence. Innumerable cases have clearly established the principle that under circumstances such as this where a history of racial discrimination exists, the burden of proof has been thrown upon the party having the power to produce the facts. In the field of jury discrimination see: Eubanks v. State of Louisiana, 356 U.S. 584, 78 S.Ct. 970, 2 L.Ed.2d 991 (1958); Reece v. State of Georgia, 350 U.S. 85, 76 S.Ct. 167, 100 L.Ed. 77 (1955); *193Avery v. State of Georgia, 345 U.S. 559, 73 S.Ct. 891, 97 L.Ed. 1244 (1953); Norris v. State of Alabama, 294 U.S. 587, 55 S.Ct. 579, 79 L.Ed. 1074 (1935); State v. Lowry, 263 N.C. 536, 139 S.E.2d 870 (1965); State v. Wilson, 262 N.C. 419, 137 S.E.2d 109 (1964). The defendants’ reliance on Brooks v. School District of City of Moberly, Missouri, 267 F.2d 733 (8 Cir. 1959), is not well founded. In that case the School Board had promptly proceeded to desegregate following the Brown case. Furthermore, the facts showed that the School Board, prior to the end of the school year, carefully compared the qualifications of all the teachers, using previously established uniform standards. The procedure resulted in the failure to rehire both white and Negro teachers.
The plaintiffs as a class are entitled to an order requiring the Board to set up definite objective standards for the employment and retention of teachers and to apply them to all teachers alike in a manner compatible with the requirements of the Due Process and Equal Protection Clauses of the Constitution. All of the plaintiffs who desire to teach in the Hendersonville School system and who can meet the minimum standards of the Board are entitled to an order requiring their re-employment for the 1966-1967 school year 3 and an award of any damages which may have been incurred. Franklin v. County School Board of Giles County, 360 F.2d 325 (4 Cir. 1966). The order of the court should require that these steps be taken under its supervision until the transition to a desegregated faculty is completed.
Reversed and remanded.

. They rely upon 42 U.S.C. § 1983 and the Equal Protection and Due Process Clauses of the Constitution of the United States.


. As principal of one of the white schools put it: “It’s like picking a wife, I might find her attractive, you may not.”
The superintendent gave as justification for his failure to employ several of the plaintiffs — “personal preference.”


. While all of the improperly discharged teachers are entitled to re-employment, we do not think any practical benefit would be derived by requiring the Board to offer re-employment to a teacher who failed to meet definite, objective minimum standards. Especially is this true since the teachers are all presently employed and consequently could not accept the jobs until the next school year. In the interim, it is to be expected that the Board will have adopted with the court’s approval satisfactory regulations and will have applied such standards in the process of renewing all of its faculty contracts for the coming year.